COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Beales and Senior Judge Clements
Argued by teleconference


TIMOTHY M. BARRETT
                                                              MEMORANDUM OPINION * BY
v.      Record No. 1381-10-3                                   JUDGE ROBERT P. FRANK
                                                                    JULY 26, 2011
COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT
 ex rel. VALERIE JILL RHUDY BARRETT AND
 VALERIE JILL RHUDY BARRETT


                      FROM THE CIRCUIT COURT OF GRAYSON COUNTY
                                   Brett L. Geisler, Judge

                  Timothy M. Barrett, pro se.

                  Brian R. Jones, Assistant Attorney General (Kenneth T. Cuccinelli,
                  II, Attorney General; Craig M. Burshem, Senior Assistant Attorney
                  General; Beth J. Edwards, Regional Senior Assistant General;
                  Alice G. Burlinson, Regional Senior Assistant Attorney General,
                  on brief), for appellee Department of Social Services/Division of
                  Child Support Enforcement.

                  Steven R. Minor (Elliott Lawson & Minor, on brief), for appellee
                  Valerie Jill Rhudy Barrett.


        Timothy M. Barrett, appellant/father, appeals from the trial court’s ruling finding him in

contempt for failing to pay his child support obligation. He asserts twelve assignments of error. We

will address them sequentially in the body of this opinion.

        Appellee/mother Valerie Jill Rhudy Barrett filed four assignments of cross-error, as well as

a request for attorney’s fees on appeal.




        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                            INTEREST

       Appellant contends the trial court erred in awarding interest on the arrearage for several

reasons: (1) the provisions of Code § 20-78.2 are premised on an order entered under Code

§§ 20-107.1 through 20-109 (here, appellant contends the order was based on a show cause

notice under Code § 16.1-278.16, rather than the aforementioned code section); (2) appellee did

not ask for interest thus such an award is waived without appellee claiming it; (3) there was no

evidence as to the amount of interest nor the amount of arrearage due; (4) the trial court

improperly delegated the calculation of interest, a judicial function, to DCSE, thus violating the

Separation of Powers Clause of the Virginia Constitution; and (5) appellant’s due process rights

were violated because he was afforded no opportunity, at trial, to challenge DCSE’s

computation.

       We first note that parts (1), (4), and (5) of this argument are waived because appellant did

not include them in his assignment of error. 1 Rule 5A:20(c) states that an appellant’s opening

brief must contain “[a] statement of the assignments of error with a clear and exact reference to

the page(s) of the transcript, written statement, record, or appendix where each assignment of

error was preserved in the trial court.” See Winston v. Commonwealth, 51 Va. App. 74, 82, 654

S.E.2d 340, 345 (2007) (holding that because an appellant did not include an argument in his

questions presented (now assignments of error), the Court would not address it on appeal).

       By motion filed April 29, 2010, appellee asked the Grayson County Circuit Court for an

award of attorney’s fees and interest on the arrearage.

       By order entered June 22, 2010, (Circuit Court No. CJ09-03) the circuit court found:

               That Timothy M. Barrett owes a child support arrearage of
               $9,896.00, principal only (interest on said principal to be

       1
          The assignment of error states: “The Trial Court erred in allowing interest when neither
the Mother nor DCSE asked for it, and when there was no evidence as to the amount of interest,
and in allowing DCSE to determine the interest amount.”
                                               -2-
               calculated by the Division) to Valerie Jill Rhudy Barrett as of
               August 31, 2009, for the period of time from January 1, 2009
               through August 31, 2009. The Court has not addressed any
               arrearage which may have accrued subsequent to August 31, 2009.

       By order of the same date, the circuit court awarded pre-judgment interest against

appellant, pursuant to Code § 20-78.2, and denied appellee’s motion for attorney’s fees.

       Appellant contends since appellee did not ask for interest, she waived that relief. First,

we note appellee, in a motion filed April 29, 2010, asked for interest. Further, appellant’s

argument fails even had appellee not asked for an award of interest.

       Code § 20-78.2 states in part:

               The entry of an order or decree of support for a spouse or for
               support and maintenance of a child under the provisions of this
               chapter or §§ 20-107.1 through 20-109 shall constitute a final
               judgment for any sum or sums in arrears. This order shall also
               include an amount for interest on the arrearage at the judgment
               interest rate as established by § 6.1-330.54 unless the obligee, in a
               writing submitted to the court, waives the collection of interest.

       The appellant’s contention that unless appellee asks for interest, she waives such an

award is incorrect and ignores the plain language of the statute. “The plain, obvious, and rational

meaning of a statute is to be preferred over any curious, narrow, or strained construction.”

Commonwealth v. Zamani, 256 Va. 391, 395, 507 S.E.2d 608, 609 (1998). Further:

               [A]n issue of statutory interpretation is a pure question of law
               which we review de novo. When the language of a statute is
               unambiguous, we are bound by the plain meaning of that language.
               Furthermore, we must give effect to the legislature’s intention as
               expressed by the language used unless a literal interpretation of the
               language would result in a manifest absurdity.

Conyers v. Martial Arts World of Richmond, Inc., 273 Va. 96, 104, 639 S.E.2d 174, 178 (2007)

(citations omitted).




                                                -3-
        This statutory interest provision, by its express language, mandates an award of interest

unless the obligee (the appellee in this case) waives it. No evidence indicates appellee waived in

writing an award of interest.

        Additionally, appellant’s argument that there was no evidence of the amount of arrearage

or the amount of interest fails. The trial court found the arrearage to be $9,896 from January 1,

2009 through August 31, 2009. The rate of interest is the judgment rate of interest as established

by Code § 6.1-330.54. See Code § 20-78.2.

        Appellant cites Miederhoff v. Miederhoff, 38 Va. App. 366, 564 S.E.2d 156 (2002), to

support his argument that no evidence supported the circuit court’s interest calculation. In

Miederhoff, we reversed the trial court’s award of interest and concluded the trial court’s award

of interest contained no statement of calculation. Id. at 375, 564 S.E.2d at 160.

        Appellant refers to that legal proposition in the abstract in an attempt to bolster his

argument. However, the facts of Miederhoff must be reviewed to put this statement in context.

In that case, the period of arrearage was between January 6, 1992 and April 19, 1996. Id. at 374,

564 S.E.2d at 159. However, the trial court awarded interest beginning June 1, 2000. Id. at 370,

564 S.E.2d at 158. Thus, we concluded, the trial record was insufficient to explain why the trial

court only awarded interest from June 1, 2000.

        Those facts are easily distinguished from the facts in the instant case. Unlike Miederhoff,

the trial court in this case awarded interest from August 31, 2009, a date related to the arrearage. 2

        We therefore conclude the trial court did not err in awarding interest on the arrearage.




        2
            Appellee did not assign error to the trial court’s failure to award interest from January 1,
2009.
                                                   -4-
                                RE-OPENING APPELLEE’S CASE

         Appellant next contends the trial court erred by allowing appellee to re-open her case in

chief.

                It is well settled that the reopening of a case and the admission of
                additional evidence after one or both parties have rested is a matter
                within the discretion of the trial court and its action will not be
                reviewed unless it affirmatively appears that this discretion has
                been abused or unless the admission of such additional evidence
                works surprise or injustice to the other party.

Laughlin v. Rose, Adm’x, 200 Va. 127, 129, 104 S.E.3d 782, 784 (1958).

         After appellee rested, appellant moved to strike the evidence, contending, inter alia, that

appellee did not prove that any arrearage existed. Appellee responded by asking for leave to

re-open her case. The trial court allowed appellee to do so.

         In support of his argument, appellant cites Joynes v. Payne, 36 Va. App. 401, 551 S.E.2d

10 (2001), 3 which reviews the elements of after-discovered evidence. In Joynes, we noted the

“introduction of additional evidence into the record after the commissioner has filed his report is

treated as a motion to receive after-discovered evidence.” Id. at 418, 551 S.E.2d at 18.

However, Joynes is factually significantly different from this case. Joynes asked permission to

present additional evidence to the trial court almost one year after the close of evidence. Id. at

417, 551 S.E.2d at 18. Here, the record had not yet been closed. To the contrary, appellee

moved to re-open her case immediately after she rested and appellant moved to strike the

evidence.

         The proper analysis in this case is whether the trial court abused its discretion as set forth

in Lebedun v. Commonwealth, 27 Va. App. 697, 501 S.E.2d 427 (1998). In Lebedun, the

Commonwealth rested and the defendant moved to strike the evidence, arguing the


         3
         Appellant incorrectly cited Joynes as 35 Va. App. 386, 545 S.E.2d 561 (2001). That
decision was stayed and was later re-heard as the above-styled case.
                                               -5-
Commonwealth failed to prove the requisite elements of robbery. The trial court raised the issue

of the defendant’s identity sua sponte. After some discussion and over Lebedun’s objection, the

trial court allowed the Commonwealth to re-open its case in order to make an in-court

identification of Lebedun. Id. at 715, 501 S.E.2d at 436. In affirming the trial court, we held:

               “The order of proof is a matter within the sound discretion of the
               trial court and [an appellate] court will not reverse the judgment
               except in very exceptional cases, and, unless it affirmatively
               appears from the record that this discretion has been abused, [an
               appellate] court will not disturb the trial court’s ruling.” Hargraves
               v. Commonwealth, 219 Va. 604, 608, 248 S.E.2d 814, 817 (1978).

Id.

       In Fink v. Higgins Gas and Oil Company, Inc., 203 Va. 86, 122 S.E.2d 539 (1961), the

Supreme Court of Virginia found error in the trial court’s refusal to allow plaintiff to re-open his

case to adduce additional evidence after a motion to strike. In Fink, the plaintiff had asked to

re-open in order to introduce some evidence that had been omitted because of an oversight. On

appeal, the Court noted that “[t]he trial court has a wide discretion in passing on a motion to

reopen, and such discretion is to be liberally exercised in behalf of allowing the whole case to be

presented, for the best advancement of the ends of justice.” Id. at 89, 122 S.E.2d at 542. The

Court also cited 53 Am. Jur., Trial, § 123, p. 109 in stating:

               The exigencies of each particular case go far in controlling the
               discretion of the court in this regard; although it has been said that
               the court should not reopen a case except for good reasons and on
               proper showing, it is not, on the other hand, justified in closing the
               case until all the evidence, offered in good faith and necessary to
               the ends of justice, has been heard.

Id. at 90, 122 S.E.2d at 542.

       In this case, the trial court had good reason to allow appellee to re-open her case and

introduce material evidence. Thus, we affirm the trial court.




                                                -6-
                                            SUFFICIENCY

        Appellant assigns several errors addressing sufficiency of the evidence: Assignment of

error III (the trial court erred in failing to sustain his motion to strike) 4 ; assignment of error VI

(the trial court erred in finding appellant in contempt based on the evidence properly before the

court); assignment of error VII (the trial court erred in finding appellant had willfully refused to

pay support); and assignment of error VIII (the trial court erred in finding appellant $9,896 in

arrears).

        When addressing the sufficiency of the evidence, we “‘presume the judgment of the trial

court to be correct’ and reverse only if the trial court’s decision is ‘plainly wrong or without

evidence to support it.’” Kelly v. Commonwealth, 41 Va. App. 250, 257, 584 S.E.2d 444, 447

(2003) (en banc) (quoting Davis v. Commonwealth, 39 Va. App. 96, 99, 570 S.E.2d 875, 876-77

(2002)). “‘This familiar standard gives full play to the responsibility of the trier of fact fairly to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from

basic facts to ultimate facts.’” Id. at 257-58, 584 S.E.2d at 447 (quoting Jackson, 443 U.S. at

319). Thus, we do not “substitute our judgment for that of the trier of fact” even if our opinion

were to differ. Wactor v. Commonwealth, 38 Va. App. 375, 380, 564 S.E.2d 160, 162 (2002).

        “In accord with settled standards of appellate review, we view the evidence and all

reasonable inferences that may be drawn from that evidence in the light most favorable to the

Commonwealth, the party prevailing below.” Atkins v. Commonwealth, 57 Va. App. 2, 20-21,



        4
          Appellee contends these arguments are waived because appellant failed to renew his
motion to strike. However, in a bench trial such as that in this case, there are many ways to
preserve an issue for appeal. See generally McGee v. Commonwealth, 4 Va. App. 317, 357
S.E.2d 738 (1987) (holding that a motion to strike is not the only way to test the sufficiency of
evidence to sustain an adverse verdict). In this case, appellant filed written objections to the
court’s final order and other incidents of trial on June 30, 2010. Appellant’s written filing sets
out with specificity his objections to the sufficiency of the evidence. Therefore, we will consider
these arguments on appeal.
                                                  -7-
698 S.E.2d 249, 258 (2010) (citing Yopp v. Hodges, 43 Va. App. 427, 430, 598 S.E.2d 760, 762

(2004)).

          Appellee testified she had not received any child support payments from any source for

the months of January to September 2009. Appellant did not cross-examine her. Michael

Ribble, a support enforcement specialist with DCSE, testified he was the records custodian for

DCSE and had in his possession a payment accounting for this case.5 Ribble testified DCSE had

not received any support payments from appellant since December 9, 2008, a period of eight

months, for a total arrearage of $12,501.91. 6 Appellant refused to testify.

          Appellant argues that because no child support order was offered into evidence, there is

no evidence appellant violated a court order, i.e. without the court order, there is no evidence that

he defied any term of that order.

          Appellant further maintains there was no evidence that his failure to pay support was

“willful.” Lastly, he challenges the sufficiency of the evidence as to the amount of arrears,

pointing only to appellee’s testimony she received no payments during the period in question.

This last argument ignores Ribble’s testimony that DCSE received no payments during this

period.

          Appellant correctly states that “willfulness” is not an element of civil contempt. See

Leisge v. Leisge, 224 Va. 303, 309, 296 S.E.2d 538, 541 (1982). In Leisege, the appellant was



          5
        Appellant challenges the admissibility of Ribble’s testimony (assignments of error I and
II). However, when determining the sufficiency of the evidence, we consider all admitted
evidence, including the evidence appellant here asserts was inadmissible. See Sprouse v.
Commonwealth, 53 Va. App. 488, 493, 673 S.E.2d 481, 483 (2009).
          6
         The trial court determined the arrearage to be $9,896 by reducing the $12,501.91
because the court modified and reduced child support from $1,511 to $1,374 per month. While
the record does not disclose the exact calculations, it appears the trial court multiplied the
difference between $1,511 and $1,374 ($137) and multiplied by the number of months from May
1, 2008 until August 31, 2009.
                                                -8-
cited with contempt for refusing to obey a child custody order, even though he claimed he did so

only to best serve his child’s physical and mental needs. The Supreme Court of Virginia held:

               The absence of willfulness does not relieve from civil contempt . . .
               [c]ivil as distinguished from criminal contempt is a sanction to
               enforce compliance with an order of the court or to compensate for
               losses or damages sustained by reason of noncompliance . . . .
               Since the purpose is remedial, it matters not with what intent the
               defendant did the prohibited act . . . [a]n act does not cease to be a
               violation of a law and of a decree merely because it may have been
               done innocently. 7

Id.

       Here, the trial court, as fact finder, accepted the testimony of appellee and Ribble that

appellant failed to pay child support during the period in question. “On appeal, great deference

is given to the factfinder who, having seen and heard the witnesses, assesses their credibility and

weighs their testimony. Thus, a [circuit] court’s judgment will not be disturbed on appeal unless

it is plainly wrong or without evidence to support it.” McMillan v. Commonwealth, 277 Va. 11,

18, 671 S.E.2d 396, 399 (2009) (quoting Young v. Commonwealth, 275 Va. 587, 590-91, 659

S.E.2d 308, 310 (2008)).

       Furthermore, even if intent to violate the support order was required, the trial court could

reasonably infer appellant had such an intent. Appellant did not cross-examine appellee after she

testified she had not received support over the period in question. Nor would he testify on his

own behalf. He offered no explanation why he failed to pay support.


       7
          To the extent appellant argues the trial court erred by employing the wrong standard, i.e.
willfulness, we will not address the issue, as it is not encompassed in his assignment of error.
Appellant’s assignment of error states, “The Trial Court erred in finding the Father to have
‘willfully’ refused to pay support when such was not supported by the evidence.” Rule 5A:20(c)
holds that the issue is waived. See Winston, 51 Va. App. at 82, 654 S.E.2d at 345 (holding that
because appellant failed to include an argument in his question presented (now assignment of
error), the Court would not address it on appeal; see also Hillcrest Manor Nursing Home v.
Underwood, 35 Va. App. 31, 39 n.4, 542 S.E.2d 785, 789 n.4 (2001) (declining to address an
issue on appeal because it was not expressly stated in the questions presented (now assignments
of error)).
                                                  -9-
       “In a show cause hearing, the moving party need only prove that the offending party

failed to comply with an order of the trial court.” Alexander v. Alexander, 12 Va. App. 691,

696, 406 S.E.2d 666, 669 (1991) (citing Frazier v. Commonwealth, 3 Va. App. 84, 87, 348

S.E.2d 405, 407 (1986)). “The offending party then has the burden of proving justification for

his or her failure to comply.” Id. In this case, appellee’s evidence established that appellant

violated the court’s child support order, and appellant failed to demonstrate any justification for

his failure to obey the order. In addition, nothing in this record suggests that appellant attempted

to deliver the child support payments to appellee, but the delivery somehow went astray.

       We therefore conclude the evidence is sufficient to prove civil contempt.

                                      BASIS OF CONTEMPT

       Appellant argues he cannot be held in contempt for violating a support award which is

premised on a custody award, both of which violate the constitution and Virginia law. Appellant

presents no argument as to his constitutional claims. Rule 5A:20(e) requires the brief to contain

“the standard of review and the argument (including principles of law and authorities) relating to

each assignment of error.” Because appellant failed to do so, we decline to address his

constitutional claims.

       Appellant’s argument, in his brief, only contends that because the underlying support

order (Barrett v. Commonwealth, Record No. 1382-10-3, this day decided), as well as the

custody order (Barrett v. Barrett, Record No. 0753-10-3, Va. Ct. App. Jan. 25, 2011), are under

appeal, a reversal of either order by this Court requires reversal of the contempt citation. We

decline to address this argument, as it is not included in appellant’s assignment of error. 8




       8
         The assignment of error states: “The Trial Court erred in premising its contempt award
on a support award, which is, in turn, premised on a Custody Decision that are both in violation
of the Constitution and Virginia law and the facts of their respective cases.”
                                              - 10 -
See Cirrito v. Cirrito, 44 Va. App. 287, 309, 605 S.E.2d 268, 278 (2004) (noting that arguments

not contained in the questions presented (now assignments of error) will not be considered).

                                    EVIDENTIARY ISSUES

        Appellant raises two issues, both relating to the admissibility of evidence. He contends

the trial court erred in admitting: (1) the testimony of Michael Ribble, a support enforcement

specialist with DCSE, because it was hearsay and Ribble lacked personal knowledge of the

DCSE records; and (2) appellee’s testimony concerning the contents of the child support order

and DCSE records because she was not the custodian of the records, nor was the support order

certified.

        Ribble testified he was the records custodian for DCSE and that he had printed and was

in possession of the support payment accounting in the instant case. Over appellant’s hearsay

objection, Ribble testified DCSE had received no support payments from appellant since

December 9, 2008, a period of eight months, resulting in an arrearage of $12,501.91.

        On cross-examination, Ribble testified he had no personal knowledge of the contents of

the DCSE documents he relied upon and did not know whether the figures were accurate.

However, Ribble stated the documents were certified and kept in the regular course of business.9

        Appellee testified she had not received any child support payments from appellant for the

months of January through September 2009. She further indicated she had received no child

support from any source during that time period.

        When allowed to re-open her case, appellee testified she had copies of the support order

and the DCSE accounting and asked the court to receive the two documents into evidence. She


        9
          We note that it is not necessary for Ribble to introduce the actual DCSE accounting. “A
person who can verify that the business records are authentic can present the evidence by
testifying about what he saw displayed or by presenting a printed copy of the display. Either
form is admissible as a business records exception to the hearsay rule.” Lee v. Commonwealth,
28 Va. App. 571, 577, 507 S.E.2d 629, 632 (1998).
                                                - 11 -
admitted she was not the custodian of those documents and had no personal knowledge as to

their contents or accuracy. Further, she indicated the documents were not certified. The court

stated it would receive the two documents into evidence yet never physically received them nor

were they made part of the record.

       Appellee argues that Ribble’s testimony was admissible pursuant to the business records

exception to the hearsay rule. We agree.

       In reviewing a challenge to the admissibility of evidence, we apply an abuse of discretion

standard of review. Ortiz v. Commonwealth, 276 Va. 705, 712, 667 S.E.2d 751, 756 (2008).

                        “[H]earsay evidence is inadmissible unless it falls within
               one of the recognized exceptions to the hearsay rule,” and “the
               party attempting to introduce a hearsay statement has the burden of
               showing the statement falls within one of the exceptions.”
               Robinson v. Commonwealth, 258 Va. 3, 6, 516 S.E.2d 475, 476-77
               (1999). “As a recognized exception to the hearsay rule, [this Court
               has] adopted the modern Shopbook Rule, allowing in given cases
               the admission into evidence of verified regular entries without
               requiring proof from the original observers or record keepers.”
               Neeley v. Johnson, 215 Va. 565, 571, 211 S.E.2d 100, 106 (1975).
               “In many cases, . . . practical necessity requires the admission of
               written factual evidence based on considerations other than the
               personal knowledge of the recorder, provided there is a
               circumstantial guarantee of trustworthiness.” “Automatic”
               Sprinkler Corp. of America v. Coley & Petersen, Inc., 219 Va. 781,
               792, 250 S.E.2d 765, 773 (1979). “The trustworthiness or
               reliability of the records is guaranteed by the regularity of their
               preparation and the fact that the records are relied upon in the
               transaction of business by the person or entitles for which they are
               kept” and they are “kept in the ordinary course of business made
               contemporaneously with the event by persons having the duty to
               keep a true record.” Id. at 793, 250 S.E.2d at 773. The final test
               “is whether the documents sought to be introduced are the type of
               records which are relied upon by those who prepare them or for
               whom they are prepared.” Id.

McDowell v. Commonwealth, 273 Va. 431, 434-35, 641 S.E.2d 507, 508-09 (2007) (alteration in

original) (other citation omitted).




                                              - 12 -
       Appellee laid the proper foundation for the admissibility of the DCSE accounting. Ribble

testified he was the custodian of the records and that the records were kept in the regular course

of business. Clearly, DCSE had a duty to maintain the accounting of support payments made to

it. See Code § 20-60.5(c).

       Appellant argues the business records exception does not apply since Ribble had no

personal knowledge of the DCSE records. Under the modern Shopbook Rule, such knowledge is

not required.

                In certain cases, where verification of the recorded facts is not
                possible through the personal knowledge of the record keeper,
                practical necessity nevertheless requires admission of recorded
                evidence which has a circumstantial guarantee of trustworthiness;
                this guarantee is provided where evidence shows the regularity of
                the preparation of the records and reliance on them by their
                preparers or those for whom they are prepared.

Frye v. Commonwealth, 231 Va. 370, 387-88, 345 S.E.2d 267, 279-80 (1986).

       Code § 63.2-1901 states in part:

                It is the purpose of this chapter to promote the efficient and
                accurate collection, accounting and receipt of support for
                financially dependent children and their custodians, and to further
                the effective and timely enforcement of such support while
                ensuring that all functions in the Department are appropriate or
                necessary to comply with applicable federal law.

       DCSE relies on these records to fulfill its statutory responsibility to enforce and collect

child support obligations. See Code § 63.2-1904(4). Without maintaining these records it could

not enforce and collect child support.

       Having found Ribble’s testimony was properly admitted, we find that appellee’s

testimony concerning the DCSE records and the 2007 child support order, if erroneously

admitted, was harmless. The same evidence was before the court through Ribble’s testimony.

Ribble testified that appellant had a support obligation, that appellant was eight months



                                               - 13 -
delinquent on his obligation, and that appellant had an arrearage of more than $12,000. Based on

Ribble’s testimony alone, the court had sufficient evidence to find appellant in contempt.

                       “If, when all is said and done, the conviction is sure that the
               error did not influence the jury, or had but slight effect, the verdict
               and the judgment should stand . . . . But if one cannot say, with fair
               assurance, after pondering all that happened without stripping the
               erroneous action from the whole, that the judgment was not
               substantially swayed by the error, it is impossible to conclude that
               substantial rights were not affected . . . . If so, or if one is left in
               grave doubt, the conviction cannot stand.”

Clay v. Commonwealth, 262 Va. 253, 260, 546 S.E.2d 728, 731-32 (2001) (omissions in

original) (quoting Kotteakos v. United States, 328 U.S. 750, 764-65 (1946)). Applying this test,

we can say with assurance that the trial court’s judgment was not influenced by appellee’s

testimony concerning the DCSE record.

                                               DCSE

       Appellant next assigns error to the trial court allowing DCSE to participate in the

contempt proceeding, arguing DCSE was a third party petitioner under Code § 63.2-1904, 10 yet

never moved to intervene in that contempt proceeding.

       Appellant bases his argument on several premises: (1) In a prior matter between the

parties, another judge ruled that DCSE was not allowed to participate in that matter because it

had not intervened and because that ruling was not appealed, it became the “law of the case”;

(2) Code § 63.2-1904 provides no authority for DCSE to participate because that statute is

limited to “administrative support remedies”; (3) even though DCSE has participated in other

support proceedings involving the parties, DCSE must move to intervene in each proceeding;

and (4) if appellee is entitled to DCSE’s assistance, appellant asserts he is equally entitled to the


       10
          The style of the contempt proceeding is Commonwealth of Virginia, Department of
Social Services, Division of Child Support Enforcement ex rel. Valerie Jill Rhudy Barrett v.
Timothy M. Barrett.

                                                - 14 -
same assistance. Appellant argues that, because now he is entitled to child support from

appellee, the failure of DCSE to assist appellant violates his equal protection rights under the

Fourteenth Amendment of the United States Constitution.

       The parties were divorced by final decree of the Circuit Court for the City of Virginia

Beach on August 16, 2002 which, inter alia, awarded child support to appellee. By order entered

March 30, 2005, the Circuit Court for Grayson County ordered appellant to pay $1,950 per

month child support. Appellant appealed this order to this Court. In Barrett v. Barrett, No.

0992-05-3, 2005 Va. App. LEXIS 458 (Va. Ct. App. Nov. 15, 2005), we reversed that child

support order and remanded to the trial court.

       On remand, DCSE was made a party to the case and by order entered June 4, 2007, the

trial court directed appellant to pay $1,511 per month child support. Again, appellant appealed

to this Court challenging, inter alia, the intervention of DCSE, claiming as he does now, that the

initial trial judge denied DCSE’s motion to intervene. We found no error, ruling that the initial

trial court did not factually exclude DCSE from participating. Barrett v. Commonwealth, No.

1332-07-3, 2008 Va. App. LEXIS 210 (Va. Ct. App. Apr. 29, 2008) (hereafter Barrett I).

       On February 11, 2009, appellee filed a show cause motion in Grayson County Juvenile

and Domestic Relations District Court to enforce the June 4, 2007 support order. Appellant was

served with a notice that listed DCSE as the party petitioner. The show cause was dismissed

without prejudice on March 24, 2009. Appellee appealed to the circuit court. DCSE participated

in the appeal. By order entered June 22, 2010 (Case No. CJ09-04), the trial court found

appellant in contempt for willfully not paying child support from January 1, 2009 through

August 31, 2009. This order is now before us on appeal.

       Appellee notes that DCSE was a party to Barrett I. This Court found no error in the trial

court allowing DCSE to intervene. Essentially, appellant’s argument collaterally attacks this

                                                 - 15 -
ruling. This Court in Barrett I approved DCSE’s participation in the original child support case.

Because the contempt conviction before us is a derivative of that child support order, DCSE’s

proper participation is the law of the case, as established in Barrett I. 11

         Appellant’s first contention is resolved by our decision in Barrett I. While he contends

that the initial trial judge found DCSE could not participate because it had not intervened, we

held the trial court never entered an order excluding DCSE from that case. Appellant’s argument

is based on an incorrect factual predicate. We therefore reject it.

         Appellant’s second contention is that Code § 63.2-1904 only allows DCSE participation

in administrative support remedies. Again, this issue has been resolved by our decision in Jones

v. Div. of Child Support Enforce, 19 Va. App. 184, 450 S.E.2d 172 (1994). There, we analyzed

Code § 63.2-1904 as to whether its terms limit DCSE’s participation to “administrative support

remedies.” We first noted that the heading in Code § 63.2-1904 (then Code § 63.1-350)

“administrative support remedies available for individuals not receiving public assistance,” is not

relevant to determine the scope of DCSE’s representation. Id. at 189, 450 S.E.2d at 175. Jones

argued that language does not permit DCSE to participate in court proceedings, only

administrative proceedings. We held, “It is well-settled . . . that the words of the statute, not its

heading, carry the force of law.” Id.

         Thus, we must look to the words of the statute. Code § 63.2-1904 lists a number of

services provided by DCSE and provided, “these services may include but are not limited

to: . . . .”


         11
          “Unpublished memorandum opinions of this Court are not to be cited or relied upon as
precedent except for the purpose of establishing res judicata, estoppel or the law of the case.”
Grajales v. Commonwealth, 4 Va. App. 1, 2 n.1, 353 S.E.2d 789, 790 n.1 (1987). Here, it is the
law of the case since appellant did not appeal that ruling. See Covel v. Town of Vienna, 280 Va.
151, 163, 694 S.E.2d 609, 616 (2010) (“[A] legal decision . . . unchallenged in a subsequent
appeal when the opportunity to do so existed[] becomes the law of the case . . . and the parties
are deemed to have waived the right to challenge that decision at a later time.”).
                                               - 16 -
       Subsection 4 provides: “Enforcing and collecting child support obligations; however, the

only support in arrears that may be enforced by administrative action is (i) arrearages accrued or

accruing under a court order or decree or (ii) arrearages on an administrative order accruing from

the entry of such administrative order.” Code § 63.2-1904(4).

       By its plain language, DCSE may enforce and collect child support obligations. The

language of the next phrase is a limitation on enforcement by administrative action. It does not

apply to judicial enforcement, as we have in the instant case. For these reasons, appellant’s

contention fails.

       Appellant next maintains DCSE must move to intervene in each support proceeding.

However, he offers no legal authority that requires DCSE to move to intervene in a support

proceeding. “Rule 5A:20(e) requires that an appellant’s opening brief contain ‘[t]he principles of

law, the argument, and the authorities relating to each question presented.’ Unsupported

assertions of error ‘do not merit appellate consideration.’” Jones v. Commonwealth, 51 Va. App.

730, 734, 660 S.E.2d 343, 345 (2008) (quoting Buchanan v. Buchanan, 14 Va. App. 53, 56, 415

S.E.2d 237, 239 (1992)). Thus, this argument fails as well.

       Lastly, appellant contends he was denied services of DCSE, thus violating his equal

protection rights. However, appellee correctly states that the record does not indicate appellant

requested those services.

       Appellant has not shown any constitutional right has been violated since no evidence

indicates he had applied for DCSE services and was denied those services. As the United States

Supreme Court stated in United States v. Hays, 515 U.S. 737, 743 (1995), “We have also made

clear that ‘it is the burden of the party who seeks the exercise of jurisdiction in his favor,’

McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189 (1936), ‘clearly to allege facts




                                                - 17 -
demonstrating that he is a proper party to invoke judicial resolution of the dispute.’ Warth v.

Seldin, 422 U.S. 490, 518 (1975).” (Other citation omitted).

       Citing Hays, the Supreme Court of Virginia observed in Wilkins v. West, 264 Va. 447,

571 S.E.2d 100 (2002),

               The Supreme Court concluded that the plaintiffs did not have
               standing to maintain the challenge because standing requires the
               plaintiff to show that he or she has suffered an “‘injury in fact’ – an
               invasion of a legally protected interest that is (a) concrete and
               particularized, and (b) actual or imminent, not conjectural or
               hypothetical.” Hays, 515 U.S. at 743 (quoting Lujan v. Defenders
               of Wildlife, 504 U.S. 555, 560 (1992)). And, in an equal
               protection claim, only “‘those persons who are personally denied
               equal treatment’ by the challenging discriminatory conduct,” suffer
               such injury. Hays, 515 U.S. at 743-44 (citations omitted).

West, 264 Va. at 459, 571 S.E.2d at 106.

       Failing to show any injury, appellant’s equal protection argument fails. We therefore

conclude the trial court did not err in allowing DCSE’s participation.

                           RECORD OF THE MODIFICATION CASE

       Appellant argues the trial court erred in admitting documents and records from the

modification case into the record of the contempt proceedings. It is apparent that appellant

desires to keep out of evidence the child support order entered June 4, 2007, which he asked to

modify in Barrett v. Barrett, Circuit Court case CJ09-03, which is also before this Court.

       This argument contains multiple sub-parts: (1) The contempt and modification

proceedings were two distinct matters before the trial court, with two separate case numbers and

two separate statements of facts, the trial court having rejected appellee’s motion to consolidate;

(2) the trial court violated appellant’s due process rights by not allowing him to present argument

concerning the trial court’s order resolving disputes as to the contents of the record; (3) by

allowing appellee to “modify” the evidence in the contempt proceeding appellant’s due process



                                               - 18 -
and equal protection rights were violated; and (4) by allowing the addition of the contested

documents, the trial court violated Rule 5A:7(b) as to the contents of the appellate record.

       We first note that sub-parts (2) and (3) are not included in this assignment of error which

states: “The trial court erred in allowing the Mother to, in effect, add to the Record in this case

evidence from another case.” Rule 5A:20(c) requires us to hold that these issues are waived,

because they are not part of appellant’s assignments of error. See Winston, 51 Va. App. at 82,

654 S.E.2d at 345 (holding that because an appellant did not include an argument in his questions

presented, (now assignments of error) the Court would not address it on appeal).

       Appellant’s issues presented in his sub-parts (1) and (4) are essentially the same, and they

will be addressed simultaneously. At the outset, we note that appellant offered no principles of

law and authorities, nor sets forth the standard of review, all as required by Rule 5A:20(e), to

enable this Court to determine whether the trial court erred in considering certain documents

from the modification proceedings. Other than a bare assertion that the trial court violated

Rule 5A:7, appellant does not explain how the Rule was violated.

       “Rule 5A:20(e) requires that an appellant’s opening brief contain ‘[t]he principles of law,

the argument, and the authorities relating to each question presented.’ Unsupported assertions of

error ‘do not merit appellate consideration.’” Jones, 51 Va. App. at 734, 660 S.E.2d at 345

(quoting Buchanan, 14 Va. App. at 56, 415 S.E.2d at 239). “The ‘throw everything at the wall

and hope something sticks’ approach utilized in this appeal is as unappreciated as it is

ineffective.” Fadness v. Fadness, 52 Va. App. 833, 850-51, 667 S.E.2d 857, 866 (2008). If

appellant was unable to find legal support for any of his multiple assignments of error, or their

numerous sub-parts, he should not have included those issues in his brief. Id. Appellate courts

are not unlit rooms where attorneys may wander blindly about, hoping to stumble upon a

reversible error. Id. If appellant believed the trial court erred, it was his duty to present that

                                                - 19 -
error to us with legal authority to support his contention. Because appellant failed to do so, and

because that failure is significant, he has waived his right to have this issue reviewed by this

Court. See Moore v. Commonwealth, 276 Va. 747, 754, 668 S.E.2d 150, 154 (2008).

                            RETROACTIVITY OF MODIFICATION

        Appellee, assigning cross-error, further contends the trial court erred in modifying the

2007 support order retroactive to May 1, 2008, when she was not given notice of the motion until

January 28, 2009. We agree with appellee.

        Appellant filed a motion to modify child support on May 1, 2008. The motion was not

served on appellee until January 28, 2009. In its June 22, 2010 order, the trial court modified

appellant’s child support obligation, reducing the amount to $1,374 per month. The trial court

made its order retroactive to May 1, 2008, the date the motion to amend was filed.

        Because the proceeding was to modify child support, as opposed to an initial

determination of child support, Code § 20-108 12 controls. That statute states in part:

               No support order may be retroactively modified, but may be
               modified with respect to any period during which there is a
               pending petition for modification in any court, but only from the
               date that notice of such petition has been given to the responding
               party.

        Furthermore, we have previously held that under this statute, when modifying an existing

support order, a trial court may not relieve a party of any child support obligation that is already

in arrears.

               A trial court may not retroactively modify a child support decree to
               cancel a support arrearage or to relieve a parent of an accrued
               support obligation. Cofer v. Cofer, 205 Va. 834, 838-39, 140
               S.E.2d 663, 666-67 (1965); Taylor v. Taylor, 10 Va. App. 681,
               683-84, 394 S.E.2d 864, 866 (1990). Past due installments

        12
           Code § 20-108.1(B) which addresses initial child support orders states in part:
“Liability for support shall be determined retroactively for the period measured from the date
that the proceeding was commenced by the filing of an action with any court provided the
complainant exercised due diligence in the service of the respondent . . . .”
                                               - 20 -
               become vested and are not subject to change. Taylor, 10 Va. App.
               at 683, 394 S.E.2d at 865-66. A court may only modify a support
               order to be effective prospectively. Id. The order may be made
               effective “with respect to any period during which there is a
               pending petition for modification, but only from the date that
               notice of such petition has been given to the responding party.”
               Code § 20-108.

Bennett v. Commonwealth, 22 Va. App. 684, 696, 472 S.E.2d 668, 674 (1996).

       By its own terms, Code § 20-108 speaks of modification of an existing support order.

The trial court had the authority to modify the support order retroactive to January 28, 2009 or

later. We conclude the trial court erred in modifying child support retroactive to May 1, 2008,

when the petition was filed.

       Finding error, we remand to the trial court for a determination of the effective date of the

modification, which date can be no earlier than January 28, 2009. 13

                                 CREDIT FOR OVERPAYMENT

       Appellee next assigns as cross-error the trial court’s reimbursement to appellant of

“overpayments” by reducing appellant’s arrearage for the first part of 2009. She asserts the trial

court credited appellant’s “overpayments” for the first nine months of 2009.

       It appears this argument is subsumed in appellee’s successful retroactivity argument. The

trial court erred in making the modification retroactive to May 1, 2008. However, under Code

§ 20-108, the trial court, in its discretion, could have modified support effective January 28,

2009, the date that appellee received notice. Any retroactive effective date authorized by statute

is not awarding appellant a “credit” or “reimbursement.” Appellee correctly asserts that a “trial

court has no statutory or inherent authority to order restitution of child support paid pursuant to




       13
         Under Code § 20-108, the legislature gave the trial court the discretion in modifying
support during the pendency of the petition. Cirrito, 44 Va. App. at 309-10, 605 S.E.2d at 279.
                                              - 21 -
an erroneous order.” See Nordstrom v. Nordstrom, 50 Va. App. 257, 266-67, 649 S.E.2d 200,

205 (2007) (quoting Wilson v. Wilson, 25 Va. App. 752, 760, 492 S.E.2d 495, 499 (1997)).

       However, this statement of the law has no relevance where a statute specifically

authorizes a retroactive effective date for modification of child support. By its very terms, the

statute allows a trial court to reach back in time, the effect of which is to modify an arrearage.

       We find no merit with appellee’s argument other than the date of retroactivity. Further,

this argument is resolved with our resolution of the retroactivity argument in appellee’s favor.

                                 SUSPENSION OF JUDGMENT

       As her next assignment of cross-error, appellee contends the trial court erred in

suspending judgment during appeal and by establishing an insufficient appeal bond. We agree.

This matter has been resolved by this Court’s order of March 11, 2011, in which we remanded

this issue to the circuit court to increase appellant’s appeal bond and the suspension bond,

pursuant to Code § 8.01-676.1(A) and (C).

                                        ATTORNEY FEES

       Appellee assigns cross-error to the trial court’s failure to award her attorney’s fees,

arguing Code § 20-78.2 14 allows the trial court to award attorney’s fees in a child support order.

For the purpose of this analysis, we assume without deciding that Code § 20-78.2 applies to

contempt proceedings. The trial court denied appellee an award of attorney’s fees because

appellee was proceeding pro se until she obtained counsel who charged no fee. Appellee argues

the language of the statute creates a presumption that attorney’s fees will be awarded unless

“special circumstances would render such an award unjust.” For this proposition, appellee relies

upon Newman v. Piggie Park Enterprises, Inc., 390 U.S. 400 (1968).



       14
         Because appellee only relies on Code § 20-78.2, we do not address whether Code
§§ 16.1-278.19, 20-99(5), or 20-79(b) govern an award of attorney’s fees at trial.
                                             - 22 -
       Appellee concludes that the trial court’s reasons for denying attorney’s fees were not

“special circumstances.”

       Newman is distinguished on its facts. In Newman, petitioners in a class action sued to

enjoin discrimination pursuant to Title II of the Civil Rights Act. In addressing the attorney’s fee

provision under 42 U.S.C. § 2000(a)-3(b), the Supreme Court reviewed the Civil Rights Act,

noting that enforcement would often be instituted by private litigation, acting as a “private

attorney general,” advancing public interest. 390 U.S. at 402. The attorney’s fee provision

encouraged “individuals injured by racial discrimination to seek judicial relief under Title II.”

Id. In this context, the Supreme Court concluded, “It follows that one who succeeds in obtaining

an injunction under that Title should ordinarily recover an attorney’s fee unless special

circumstances would render such an award unjust.” Id.

       Appellee’s argument misinterpreted Code § 20-78.2. By use of the word “may,” the

statute creates no presumption, but only allows the trial court to do so based on the

circumstances of each case. As the Supreme Court of Virginia has previously stated,

               [W]hile the word “shall” is primarily mandatory in effect, and
               “may” is primarily permissive in effect, “courts, in endeavoring to
               arrive at the meaning of written language, whether used in a will, a
               contract, or a statute, will construe ‘may’ and ‘shall’ as permissive
               or mandatory in accordance with the subject matter and context.”

TM Delmarva Power, L.L.C. v. NCP of Virginia, L.L.C., 263 Va. 116, 121, 557 S.E.2d 199, 201

(2002) (quoting Pettus v. Hendricks, 113 Va. 326, 330, 74 S.E. 191, 193 (1912)).

       Under Code § 20-78.2 “an award of attorney’s fees is a matter submitted to the sound

discretion of the trial court and is reviewable on appeal only for an abuse of discretion.” Graves

v. Graves, 4 Va. App. 326, 333, 357 S.E.2d 554, 558 (1987). “The key to a proper award of

counsel fees is reasonableness under all the circumstances.” McGinnis v. McGinnis, 1 Va. App.

272, 277, 338 S.E.2d 159, 162 (1985).

                                               - 23 -
       Further, appellee cites cases from other jurisdictions, namely, Henriquez v. Henriquez,

992 A.2d 446 (Md. 2010), for the legal concept that pro bono representation can give rise to an

award of attorneys’ fees. In Henriquez, the Court of Appeals of Maryland upheld an award of

attorneys’ fees to the prevailing party who had pro bono counsel. Id. at 456. In interpreting

Maryland Code Annotated Family Law § 12-103 (2006), which granted the trial court discretion

to award attorneys’ fees in divorce proceedings, the Maryland court found that statute “permits”

an award of counsel fees when the prevailing party has obtained the services of pro bono

counsel. Id.

       This same proposition is addressed in Brinn v. Tidewater Transp. Dist. Comm’n, 242

F.3d 227 (4th Cir. 2001), which simply made it within a trial court’s discretion to award

attorney’s fees for a pro bono representation.

       None of the cases cited by appellee mandate such an award. Because the matter is not

before us, we do not address whether the trial court has the authority to award such fees to pro

bono counsel. As stated earlier, we only determine if the trial court abused its discretion.

       Based on the circumstances of this case, we conclude the trial court did not abuse its

discretion in declining an award of attorney’s fees.

                                APPELLATE ATTORNEY FEES

       Finally, appellee asks for her attorney’s fees incurred in this appeal. She contends

appellant’s conduct in this matter “has served only to add to the complexity, expense and delay

of this litigation, with no effect on the outcome.” We agree and find that appellant’s appeal has

no merit as to all assignments of error. We therefore find such an award is appropriate under

Code § 16.1-278.19.

       Accordingly, we direct the trial court on remand to award wife the reasonable attorney’s

fees she incurred in defending this appeal, as well as any attorney’s fees incurred by appellee on

                                                 - 24 -
remand to determine such fees. See Miller v. Cox, 44 Va. App. 674, 688, 607 S.E.2d 126, 133

(2005); O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996); Gottlieb v.

Gottlieb, 19 Va. App. 77, 95, 448 S.E.2d 666, 677 (1994).

       Such award must be “based on the relative financial ability of the parties.” Code

§ 16.1-278.19. 15 See Lynchburg Division of Social Services v. Cook, 276 Va. 465, 666 S.E.2d

361 (2008).

                                          CONCLUSION

       The trial court erred in modifying the 2007 support order retroactive to May 1, 2008. We

therefore remand that matter for the trial court to determine the appropriate date of retroactivity,

which can be no earlier than January 28, 2009. We affirm the trial court on all other issues.

                                                                                   Affirmed in part,
                                                                                   reversed in part,
                                                                                     and remanded.




       15
          We note that while the original child support was established by a circuit court order,
the subject of this appeal, contempt, was originated and initially tried in juvenile and domestic
relations district court. Title 16.1 applies to the contempt proceedings in juvenile and domestic
relations district court and in the appeal to circuit court. See Code § 16.1-296(I).
                                                  - 25 -